cNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12-18, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (PGPUB Document No. US 2014/0098131) in view of Fishbeck (PGPUB Document No. US 2017/0199855).
Regarding claim 1, Fein teaches a method for generating a mixed reality environment, the method comprising: 
Receiving image data relating to an event (image of the real-world view received/captured by the rear-facing camera (Fein: FIG.1A, 0050, 0054)); 
Receiving data comprising information relating to the event (the first user 51 receiving augmentation data 55 relating to the first visual item 62a and/or second visual item 62c (Fein: 0070, FIG.5A)); 
generating a mixed reality environment based on the received image data and the data comprising information relating to the live event (the resulting augmented view 60h comprising of second visual item 62c and augmentation 64e (Fein: 6H, 0072)); 
Wherein the mixed reality environment comprises an optical representation of the event to be provided to a viewer (AR viewing displayed to the user thru the display on the AR device 50* (see augmented view 60h of FIG.6H). Note, the Applicant defines “optical representation” as “optical representation is a view of the live event from a determined position in the mixed reality environment” (see claim 12 of the Applicant)); 
And the mixed reality environment is configured such that a portion of the data comprising information relating to the event is displayed as part of the optical representation in response to an input from the viewer (content formatting of augmentation 64e based on the augmentation data 55 received by the first AR device 50 results in a modified, shortened version of the augmentation 64a shown in FIG.6B. See shortened version 64e in FIG.6H (Fein: 0087). Further, more of the shortened augmentation data maybe received in response to the first user interacting with tab 65 (Fein: 0081, 0087)).  

Although most AR devices capture live views of the environment, Fein does not express the images captured being live (“live event”). Fishbeck teaches the concept of capturing displaying live views of the environment for generating an augmented reality view (Fishbeck: 0005). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of  Fein such that the user experiences an AR environment comprising a live view of the world, because this enables an improved AR experience.

Regarding claim 2, the combined teachings as applied above teaches the method of claim 1, wherein generating the mixed reality environment comprises:

And generating a second mixed reality environment based on the first mixed reality environment and the data comprising information relating to the live event (the augmented view 60h of the first user 51 comprising of augmentation 64e that is based on augmentation data 55 received from the second AR device 70 (Fein: FIG.6H, 0072).  

Regarding claim 3, the combined teachings as applied above teaches the method of claim 1, wherein receiving the image data comprises capturing the image data (image of the real-world view received/captured by the rear-facing camera (Fein: FIG.1A, 0050)).  

Regarding claim 6, the combined teachings as applied above teaches the method of claim 1, wherein the image data comprises a plurality of views of the live event (the left and right cameras of the video goggles capturing respective views of the live event (Fein: 0053)).
 
Regarding claim 7, the combined teachings as applied above teaches the method of claim 1, further comprising receiving telemetry, audio and/or geospatial data relating to the live event (generating augmentation 64e based on received augmentation data 55 and audio data indicative (“relating to”) of the environmental context (Fein: 061)).  

Regarding claim 8, the combined teachings as applied above teaches the method of claim 1, wherein the image data is video data (the live view of the real world captured by the camera of Fishbeck displayed on the smartphone or video goggles of Fein (Fein: 0050, 0053) corresponds to “video data” as presently claimed (Fishbeck: 0005).

Regarding claim 9, the combined teachings as applied above teaches the method of claim 1, wherein the information relating to the live event is at least one of: information about the event; information about objects, entities or other features featuring in the event (augmentation 64e shown in FIG.6H is information about the first and second visual items 62A, 62c (Fein: 6H, FIG.5A)); and information about incidents occurring in or arising from the event.  

Regarding claim 10, the combined teachings as applied above teaches the method of claim 1, wherein the portion of the data is defined by requirements of at least one of: the viewer of the image data; a provider of the image data; a rights holder of the image data; and a provider of the mixed reality environment service (the modified augmentation data 64e (simplified version of 64a of FIG.6B) received from the second AR device 70 is originally provided by a third part source (Fein: 0064)).  

Regarding claim 12, the combined teachings as applied above teaches the method of claim 1, wherein the optical representation is a view of the live event from a determined position in the mixed reality environment (the augmented views 60h-6U of Fein are live views of the user reading the book. The position (inherent property of the user) at which the user is reading the book corresponds to the determined position with the AR environment). 
 
Regarding claim 13, the combined teachings as applied above teaches the method of claim 12, wherein the determined position is determined based on an input from at least one of: the viewer (the user of Fein moving or moving with the smartphone or video goggles corresponds to the user input (Fein: 0162)); the provider of the image data; the rights holder in the image data; and the provider of the mixed reality environment service.  

Regarding claim 14, the combined teachings as applied above teaches the method of claim 12, wherein the view of the live event is a field-of-view view of the live event (the Examiner submits that any view seen thru the smartphone or video goggles of Fein corresponds to the user’s field of view of the live event).  

Regarding claim 15, the combined teachings as applied above teaches the method of claim 1, wherein the optical representation is generated based on at least one of: third-party data (third party source providing augmentation data (Fein: 0064)), GPS (generating augmentations based on GPS location data (Fein: 0158)), environment mapping systems, geospatial mapping systems, triangulation systems, and/or viewer inputs.  

Regarding claim 16, the combined teachings as applied above teaches the method of claim 1, wherein generating the mixed reality environment comprises receiving and/or generating additional data and rendering the additional data as articles in and/or around the optical representation (retrieving more information upon selecting tab 65 (Fein: 0081, FIG.6D)).  

Regarding claim 17, the combined teachings as applied above teaches The method of claim 16, wherein the articles are rendered as components of the optical representation, are superimposed over the optical representation and/or form a head- up display (augmentation 64e is displayed over the real world object (Fein: FIG.6H). Note the optical representation is defined as “a view of the live event from a determined position in the mixed reality environment” (see claim 12 of the Applicant))).  

Regarding claim 18, the combined teachings as applied above teaches the method of claim 1, wherein the data comprising information relating to the live event is embedded into the mixed reality environment in relation to at least one object in the environment to generate the mixed reality 

Regarding claim 33, the combined teachings as applied above teaches a system for generating a mixed reality environment, the system comprising: a processor (microprocessor, Fein: 0188) configured to perform the method of claim 1; and a display module (the smartphone and video goggle corresponds to the display module (Fein: 0050, 0053). Note the Applicant defines the display module “is at least one of: …a smart phone…smart glasses...”) configured to display the optical representation.  
  
Regarding claim 39, the combined teachings as applied above teaches a computer program residing on a non-transitory processor-readable medium and comprising processor-readable instructions configured to cause a processor to perform the method of claim 1 (“non-transitory storage medium, bearing one or more instructions” (Fein: 0013)).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Fishbeck as applied to the claims above, and further in view of Edwards et al. (PGPUB Document No. US 20180096453).
Regarding claim 4, the combined teachings as applied above does not expressly teach but Edwards teaches the method of claim 3, wherein capturing the image data comprises capturing a panoramic stereoscopic view from at least one camera array at a respective capture location (Edwards teaches an AR environment generated by stereoscopic cameras capturing a panoramic stereoscopic view (Edwards: 0035, 0018)).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to implement the combined teachings above utilizing the AR stereoscopic panorama teachings of Edwards, because this provide to viewers the perception that they are immersed in a fully surrounding environment (Edwards: 0003).

Regarding claim 5, the combined teachings as applied above teaches the method of claim 4, wherein the optical representation is generated by remapping the image data into a stereoscopic panorama (the resulting generated AR environment stereoscopic panorama of Edwards).  

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Fishbeck as applied to the claims above, and further in view of Castillo et al. (PGPUB Document No. US 2016/0350969).
Regarding claim 11, the combined teachings as applied above does not expressly teach but Castillo teaches the method of claim 1, wherein the data comprising information relating to the live event is updated in real time (Castillo teaches the concept of AR overlays tracking the overlay target such as the book of Fein in real time (Castillo: 0038)).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such augmentation 64e tracks the book regardless of user perspective in real-time (taught by Castillo), because this enables an enhanced AR experience to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID H CHU/Primary Examiner, Art Unit 2616